                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

SEGMENT CONSULTING
MANAGEMENT, LTD., a British
Columbia, Canada Company; and
LIGHTHOUSE ENTERPRISES, INC., a
Barbados Company,

                        Plaintiffs,                  MEMORANDUM DECISION AND
                                                     ORDER GRANTING MOTION TO
v.                                                   DISMISS

STREAMLINE MANUFACTURING,
LLC, a Utah Limited Liability Company;
JOHN A. DURLING, an Individual;                      Case No. 2:19-CV-933 TS–EJF
PATRICK A. CALL, an Individual;
MATTHEW A. ASAY, an Individual; BIG                  District Judge Ted Stewart
BOSS WHOLESALE AND NOVELTIES
LLC, a Texas Limited Liability Company;
and ZEESHAN SYED, an Individual,

                        Defendants.



       This matter is before the Court on a Motion to Dismiss for Lack of Personal Jurisdiction

by Defendants Big Boss Wholesale and Novelties, LLC (“Big Boss”) and Zeeshan Syed (“Mr.

Syed”) (collectively “Texas Defendants”). For the reasons stated below, the Court will grant the

Motion.

                                      I.    BACKGROUND

       Segment Consulting Management, Ltd (“Segment”) owns the intellectual property of the

botanical product VivaZen. 1 Streamline Manufacturing, LLC (“Streamline”) and Segment began

doing business together when Segment asked Streamline to take raw ingredients purchased by

Segment, mix the ingredients, bottle the resulting mix, and label the bottles to produce a finished



       1
           See Docket No. 32-3 ¶ 1.
VivaZen product Segment could ship to its distributors. 2 Streamline began this process and

delivered several million units of VivaZen to Segment. 3 Eventually, the parties’ relationship

deteriorated when they disputed the quantity of VivaZen units billed and monies owed. 4

       Not all the particulars of the parties’ dispute are relevant to determine this Motion. After

the parties falling out, however, Streamline retained several units of VivaZen, which it

threatened to sell if it did not receive Segment’s payment. 5 Thereafter, Segment learned of a

video showing 20 pallets of finished VivaZen product that Big Boss was offering for sale that

were not purchased from Segment. 6 Segment alleges that Big Boss purchased the pallets from

Streamline and then sold a portion thereof to two other distributors. 7 Segment explains that

Texas Defendants purchased VivaZen “directly or indirectly” from Streamline, and then sold that

VivaZen to others after being informed of Segment’s alleged property interest therein. 8 Texas

Defendants adamantly deny purchasing VivaZen from Streamline or any other Utah entity. 9

Instead, Texas Defendants state that they received the VivaZen from a “third-party which

directed shipment—a transaction over which Texas Defendants exercised no control.” 10 Segment

counters Texas Defendants’ denial with an affidavit from Colin Partridge, Segment’s Director of

Revenue and Business Development. 11 Mr. Partridge asserts that Segment previously sold


       2
           See id. ¶ 33.
       3
           See id. ¶ 38.
       4
           See, e.g., id. ¶¶ 49–52; Docket No. 15 ¶¶ 21–23.
       5
           See Docket No. 32-3 ¶ 58.
       6
           See id. ¶¶ 82–83.
       7
           See id. ¶¶ 84, 86.
       8
           See Docket No. 35, at 7.
       9
           See Docket No. 32-1 ¶¶ 8, 18.
       10
            See Docket No. 38, at 7.
       11
            See Docket No. 35-5.

                                                 2
VivaZen to a California company, Lab Stream Partners, LLC, but actually shipped the product

directly to Big Boss. 12 Mr. Partridge then speculates that Streamline engaged in the same

practice by selling VivaZen to Big Boss through Lab Stream Partners, but he offers no other

proof to support this theory. 13

        Mr. Syed is Big Boss’s president and CEO. 14 In Mr. Syed’s affidavit, he attests that

Texas Defendants have never done business or otherwise transacted or contracted with

Streamline. 15 He also states that Texas Defendants lack any ties to Utah whatsoever. 16

Accordingly, Texas Defendants move to dismiss because this Court lacks personal jurisdiction.

                             II.   MOTION TO DISMISS STANDARD

        In analyzing a motion to dismiss for lack of personal jurisdiction the plaintiff has the

burden of proving jurisdiction. 17 When a motion to dismiss for lack of personal jurisdiction is

brought before trial and supported by affidavits and other written materials, plaintiff need only

make a prima facie jurisdictional showing. 18 Initially, “allegations of the complaint are taken as

true to the extent they are not contradicted by affidavits.” 19 If certain allegations, however, are

“controverted by sworn affidavits” those allegations are not presumed true. 20 If the parties

present conflicting affidavits, “all factual disputes are resolved in the plaintiff’s favor, and the


        12
             See id. ¶ 3.
        13
             See id. ¶ 8.
        14
             See Docket No. 32-1 ¶ 5.
        15
             Id. ¶¶ 8, 18.
        16
             See Docket No. 32, at 3; Docket No. 32-1 ¶¶ 10–17.
        17
             Kuenzle v. HTM Sport–Und Freizeitgeräte AG, 102 F.3d 453, 456 (10th Cir. 1996).
        18
             Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).
        19
          Am. Land Program, Inc. v. Bonaventura Uitgevers Maatschappij, 710 F.2d 1449, 1454
(10th Cir. 1983).
        20
             Id.

                                                   3
plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by the

moving party.” 21 The Court is free to consider matters outside the pleadings in analyzing the

motion. 22

                                           III.   ANALYSIS

         Segment must prove personal jurisdiction over Texas Defendants by showing: (1) that

jurisdiction is legitimate under the laws of Utah, and (2) that the exercise of jurisdiction does not

offend the due process clause of the Fourteenth Amendment. 23 Utah’s long-arm statute applies

“to the fullest extent permitted by the due process clause of the Fourteenth Amendment to the

United States Constitution.” 24 Thus, it is “helpful to undertake the due process analysis first,

because any set of circumstances that satisfies due process will also satisfy the long-arm

statute.” 25

         To satisfy the constitutional requirement of due process there must be “minimum

contacts” between the defendant and the forum state. 26 The “minimum contacts” standard may

be met by a finding of either general jurisdiction or specific jurisdiction. For general jurisdiction

to exist, “the defendant must be conducting substantial and continuous local activity in the forum

state.” 27 In order for the Court to find specific jurisdiction, there must be “some act by which the

defendant purposefully avails itself of the privilege of conducting activities within the forum


         21
              Behagen v. Amateur Basketball Ass’n of the U.S., 744 F.2d 731, 733 (10th Cir. 1984).
         22
              See FED. R. CIV. P. 12(d).
         23
              Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1295 (10th Cir. 1999).
         24
              See Utah Code Ann. § 78B-3-201(3).
         25
              Sys. Designs, Inc. v. New Customward Co., 248 F. Supp. 2d 1093, 1097 (D. Utah
2003).
         26
              World-Wide Volkswagen Co. v. Woodson, 444 U.S. 286, 291 (1980).
         27
              Soma, 196 F.3d at 1295 (quoting Arguello v. Woodworking Mach. Co., 838 P.2d 1120,
         1122 (Utah 1992)).

                                                   4
State, thus invoking the benefits and protections of its laws.” 28 When the “defendant has

‘purposely directed’ his activities at residents of the forum,” courts in that state may exercise

specific jurisdiction for injuries that “arise out of or relate to those activities.” 29

        The parties appear to agree that the Court lacks general jurisdiction over Texas

Defendants. 30 Thus, the question becomes whether there are sufficient contacts to support

specific jurisdiction. Segment asserts two bases for establishing specific jurisdiction. First, Texas

Defendants “through [their] actions and inactions [are] a joint tortfeasor with Streamline, a Utah

limited liability company and citizen whose tortious conduct took place in the State of Utah and

first caused injury to Segment and Lighthouse.” 31 “Second, facts suggest Streamline shipped

[VivaZen] directly to Big Boss and that Big Boss thereby directly transacted business with

Streamline in the State of Utah and injured Segment and Lighthouse accordingly.” 32 These

theories are treated separately below.

        A. Joint Tortfeasor

        “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant ‘focuses on the relationship among the defendant, the forum, and the litigation.’” 33

Jurisdiction must be established as to each defendant individually. 34 “Courts have rejected

asserting personal jurisdiction over defendants who retain some sort of joint liability, such as a


        28
             Hanson v. Denckla, 357 U.S. 235, 253 (1958).
        29
             Burger King v. Rudzewicz, 471 U.S. 462, 472–73 (1985) (internal quotation marks
omitted).
        30
             See Docket No. 38, at 2.
        31
             See Docket No. 35, at 6.
        32
             Id.
        33
          Walden v. Fiore, 571 U.S. 277, 283–84 (2014) (quoting Keeton v. Hustler Magazine,
Inc., 465 U.S. 770, 775 (1984)).
        34
             Rush v. Savchuk, 444 U.S. 320, 332 (1980).

                                                     5
partnership or joint tortfeasor liability, where some independent minimum contacts apart from

the joint liability are not shown.” 35 “[A] defendant’s contacts with the forum State may be

intertwined with his transaction or interactions with the plaintiff or other parties. But a

defendant’s relationship with a plaintiff or third party, standing alone, is an insufficient basis for

jurisdiction.” 36 Courts have typically refused to impute contacts by an alleged tortfeasor against a

joint tortfeasor because “liability depends on the relationship between the plaintiff and the

defendants and between the individual defendants; jurisdiction depends only upon each

defendant’s relationship with the forum.” 37

       Segment asserts jurisdiction over Texas Defendants because they are joint tortfeasors

with “Streamline, a Utah limited liability company with its principal place of business in Utah

County.” 38 Further, Segment’s “claims against Big Boss first arose from the tortious acts of a

Utah Citizen—Streamline—which caused injury to Segment and Lighthouse in the State of

Utah.” 39 Under the principles previously set forth, the mere fact that Texas Defendants are

alleged joint tortfeasors with a Utah entity is jurisdictionally insufficient. Therefore, Segment




       35
         See, e.g., Steadfast Ins. Co. v. Pop Rest., LLC, 4:09-CV-3148, 2010 WL 3155923, at *8
(S.D. Tex. Aug. 10, 2010) (collecting cases).
       36
         Walden, 571 U.S. at 286; see also Anzures v. Flagship Rest. Grp., 819 F.3d 1277,
1280–81 (10th Cir. 2016) (applying Walden’s principles in a tort context).
       37
          Clark v. Milam, 830 F. Supp. 316, 325 (S.D.W. Va. 1993) (quoting Sher v. Johnson,
911 F.2d 1357, 1365 (9th Cir. 1990)); accord Simkins Corp v. Gourmet Res. Int’l, 601 F. Supp.
1336, 1345 (E.D. Pa. 1985) (“While the rule of joint tortfeasor liability may make it
economically advantageous to allow the maintenance of suit against both a corporation and its
officers or directors in one court, the policy of judicial economy cannot be addressed in a
vacuum. The principles of due process mandate that a court focus on the hardship of forcing a
non-resident defendant to litigate in a distant forum.”)
       38
            See Docket No. 35, at 7.
       39
            See id.

                                                   6
must demonstrate independent minimum contacts apart from any joint liability to prove

jurisdiction.

        Segment attempts to connect Texas Defendants to Utah by arguing that “the facts offered

in support of each cause of action” is evidence of Texas Defendants being, “at the very least,

jointly complicit in Streamline’s tortuously injurious conduct . . . .” 40 Segment alleges three

claims—conversion, contributory trademark infringement, and misappropriation of trade

secrets—that Texas Defendants and Streamline jointly committed. 41 The factual allegations

supporting these claims, however, do not show how Texas Defendants directed their actions

towards Utah, engaged in intentional business relations in Utah, or targeted solicitations in Utah

with the knowledge that the brunt of the injury would be felt by Utah’s residents. Instead, the

uncontroverted allegations indicate that Streamline manufactured VivaZen in Utah and then sold

it to a third-party who sold it to Texas Defendants. 42 Receiving goods manufactured in Utah does

not satisfy a minimum contacts analysis because it does not indicate that Texas Defendants

initiated any contacts with Utah. In sum, Segment’s jurisdiction argument fails because the mere

fact of being a joint tortfeasor with a Utah entity is jurisdictionally insufficient, and Segment has

not demonstrated how its allegations connect Texas Defendants to Utah.




        40
             Id.
        41
             See id.
        42
          See id. at 9 (Segment explaining that Texas Defendants likely came into possession of
VivaZen through a California entity that brokered a deal between Streamline and Texas
Defendants); Docket No. 38, at 6–7 (Texas Defendants explaining that “Streamline’s actual
customer, coordinated with Streamline to ship goods to Texas Defendants” and there is “no
evidence in[] the record which establishes that Texas Defendants solicited this shipment from
Streamline; that Texas Defendants communicated in any way with Streamline; nor that Texas
Defendants even knew where such goods came from”).

                                                  7
        B. Receiving Goods from Streamline

        Segment’s second jurisdictional argument is that Streamline shipped VivaZen directly to

Big Boss and, therefore, Big Boss has a direct and independent relationship with the forum. 43

Texas Defendants respond by arguing that even if Segment’s allegations are true, Texas

Defendants did not contract with or contact Streamline, and thus a third-party, non-Utah entity

directed shipment.

        The Court’s specific jurisdiction analysis begins by looking “to the defendant’s contacts

with the forum State itself, not the defendant’s contacts with persons who reside there.” 44

Controlling law makes clear that “[a] defendant’s relationship with a plaintiff or third party,

standing alone, is an insufficient basis for jurisdiction.” 45 Further, “the mere fact that [a

defendant’s] conduct affected plaintiffs with connections to the forum State does not suffice to

authorize jurisdiction.” 46 The Supreme Court has made very clear that the “unilateral activity of

another party or a third person is not an appropriate consideration when determining whether a

defendant has sufficient contacts with a forum state to justify an assertion of jurisdiction.” 47

        Segment’s argument—that Texas Defendants purposefully availed themselves to Utah by

receiving goods shipped by Streamline—does not demonstrate how Texas Defendants

purposefully availed themselves to Utah. Texas Defendants have no contacts with Utah except

for receiving goods that were manufactured by Streamline in Utah. Based on this, Texas


        43
             See Docket No. 35, at 9.
        44
             Walden, 571 U.S. at 285.
        45
         Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 905 (10th Cir. 2017)
(quoting Walden, 571 U.S. at 286).
        46
             Walden, 571 U.S. at 291.
        47
          Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984); see also
Walden, 571 U.S. at 286 (“jurisdiction over an out-of-state intentional tortfeasor must be based
on intentional conduct by the defendant that creates the necessary contacts with the forum.”).

                                                   8
Defendants could not reasonably anticipate being haled into a Utah Court, and the Court holds

that minimum contacts have not been established.

                                        IV.      CONCLUSION

       It is therefore

       ORDERED that Texas Defendants’ Motion to Dismiss (Docket No. 32) is GRANTED.

       DATED March 3, 2020


                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                 9
